Citation Nr: 1600635	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with bilateral foot numbness for the period of May 8, 2008, to October 14, 2013.    

2.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus with amputation of right second toe from October 15, 2013.    

3.  Entitlement to a separate compensable evaluation for diabetic neuropathy of the lower extremities for the period of May 8, 2008, to October 14, 2013.  

4.  Entitlement to ratings in excess of 40 percent for diabetic neuropathy of the right and left lower extremities with bilateral foot numbness from October 15, 2013.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to March 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), that granted service-connection for diabetes mellitus with bilateral foot numbness with an initial evaluation of 20 percent disabling, effective May 8, 2008.  An August 2015 supplemental statement of the case (SSOC) increased the rating from 20 percent disabling to 40 percent disabling effective October 15, 2013, and increased the rating for the Veteran's diabetic neuropathy from non-compensable to 40 percent disabling for each lower extremity, effective October 15, 2013.  

As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was originally before the Board in April 2012.  The appeal was remanded for a new examination.  The examiner was to clarify with the Veteran whether or not he was experiencing erectile dysfunction, to characterize the Veteran's neuropathy as mild, moderate, or severe, to determine if the Veteran was suffering from foot ulcers, and provide an opinion as to whether the Veteran's diabetes requires avoidance of strenuous occupation and recreational activities.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  From the period of May 8, 2008, to October 14, 2013, the Veteran's diabetes mellitus was not shown to have required regulation of activities. 

2.  From the period beginning October 15, 2013, the Veteran's diabetes mellitus was not shown to have included episodes of ketoacidosis or hypoglycemia requiring hospitalization.  

3.  From the period of May 8, 2008, to October 14, 2013, the Veteran's diabetic neuropathy was manifested by mild incomplete paralysis of each of his lower extremities. 

4.  From the period beginning October 15, 2013, the Veteran's diabetic neuropathy was manifested by moderately severe incomplete paralysis of his lower extremities.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 20 percent for diabetes mellitus is not warranted for the period of May 8, 2008, to October 14, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2015).

2.  A rating in excess of 40 percent for diabetes mellitus is not warranted for the period beginning October 15, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Code 7913 (2015).

3.  A separate compensable rating of 10 percent for diabetic neuropathy of each of the lower extremities is warranted for the period of May 8, 2008, to October 14, 2013.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2015).

4.  Ratings in excess of 40 percent for diabetic neuropathy of each of the lower extremities are not warranted for the period beginning October 15, 2013.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran is seeking higher ratings for diabetes mellitus and diabetic neuropathy of the lower extremities, a July 2009 letter informed the Veteran of the criteria for establishing entitlement to an increased rating, as well as the evidence he should provide and the evidence VA would obtain on his behalf in order to substantiate his claim, thereby satisfying VA's notice obligations.

As to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, and private medical treatment records, have been obtained.  

VA examinations assessing the severity of the Veteran's service-connected disabilities were conducted in July 2009 and October 2013; the examination reports reflect that the examiners performed thorough clinical evaluations and rendered findings applicable to the relevant rating criteria.  Moreover, the Veteran has not reported, and the evidence does not suggest, that his disabilities have increased in severity since he was last afforded a VA examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  
II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service-connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

III.  Diabetes Mellitus 

Diabetes mellitus is rated under Code 7913.  A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated. 

a.  Period of May 8, 2008 to October 14, 2013

In a July 2009 rating decision, the Veteran was awarded service-connection for diabetes mellitus that was evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Code 7913.  He is seeking a higher initial disability rating.  A review of the evidence of record shows that the Veteran's diabetes mellitus requires the use of insulin control and a restricted diet.  Under Code 7913, these symptoms warrant a 20 percent disability rating, as the evidence does not show regulation of activities.  Id.  

The criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360, 363, 64 (2007).  What distinguishes the schedular criteria for the 20 percent rating for diabetes from those for the next higher 40 percent rating is that in addition to requiring insulin or an oral hypoglycemic agent, and a restricted diet, the 40 rating percent requires regulation of activities.  38 C.F.R. § 4.119, Code 7913.  The record does not show that the Veteran had to regulate his activities in order to regulate his diabetes.  Accordingly, the evidence does not show that at any time during the period of May 8, 2008, to October 14, 2013, manifestations of the Veteran's diabetes mellitus satisfied, or approximated the criteria for a 40 percent rating for diabetes.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.

The rating schedule defines "regulation of activities" to mean "avoidance of strenuous occupational and recreational activities."  This definition appears in the parentheses after the phrase "regulation of activities" in the rating criteria for a 100 percent disability rating in Code 7913.  38 C.F.R. § 4.119, Code 7913.  The Board notes that in reading Code 7913, the 100 percent criteria are listed first, then 60, 40, 20 and 10.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho, supra.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

The Veteran stated in a July 2009 notice of disagreement that he had regulation of activity in the form of, needing to wear "special boots for pressure relief which restrict my mobility."  He also argues that his regulation of activities included "standing and walking are curtailed, balance is affected and on occasion driving has not been possible due to special boots for weight distribution."  The Veteran is competent to testify to matters of which he has firsthand knowledge (i.e., difficulty walking and driving); however, as mentioned above, medical evidence is required to show a regulation of activities.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), Camacho, supra.    

The medical evidence of record does not show regulation of activities.  The Veteran's August 2008 private treatment records, from the University of North Carolina (UNC) Health Care System, reflect that the Veteran is required to wear a special boot but is "on his feet a great deal" and that the Veteran "does not report any pain in his feet."  Showing, while the Veteran is required to wear the boot it does not prevent him from being mobile.  The August 2008 private treatment records as well as a March 2009 private medical record from Dr. W.B., mention that the Veteran should remain off his feet if possible, but only long enough to allow his foot ulcer to heal, rather than as a permanent regulation of activities to regulate his blood sugar levels.  The Veteran's August 2008 UNC records also reflect that the Veteran's driving should not be curtailed by the special boots because the private care provider stated, "since this is a nonweightbearing activity, while driving, he should surely be safe about this and use a regular shoe while he is driving."  

The Veteran also stated in his VA Form 9 dated December 2010, that an evaluation for 40 percent is warranted because an August 2009 statement by Dr. W.B. shows regulation of activities.  The August 2009 statement in support of claim by Dr. W.B. indicates that the Veteran's diabetes mellitus causes a regulation of activities, however this statement simply quotes the rating criteria from the applicable diagnostic code and fails to address the specific activities that are regulated or why they are regulated, making the opinion inadequate.  Therefore, because the statement is inadequate, it is not probative evidence in support of the Veteran's claim. 

Additionally, in his October 2008 statement in support of claim, the Veteran stated his regulation of activities includes "sexual activity curtailed due to erectile dysfunction."  However, this is not the type of regulation of activity contemplated by the rating criteria, as the Veteran's sexual activity is curtailed due to erectile dysfunction, not a present medical need to avoid strenuous recreational or occupational activities.  Camacho, supra.  The Veteran's private physician, Dr. W.B. stated in his August 2009 statement in support of the claim, that the Veteran's erectile dysfunction presents as a complication of his diabetes that would not be compensable if separately evaluated, a complication contemplated by a 60 percent rating for diabetes mellitus.  38 C.F.R. § 4.119, Code 7913.  As stated above, the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive.  Therefore, because the Veteran's diabetes does not include regulation of activities, he cannot receive an evaluation above 40 percent, even if the Veteran's erectile dysfunction is found to be non-compensable if separately evaluated.  

Thus, the medical evidence of record for this time period does not show regulation of activities, accordingly an evaluation for 40 percent or higher is not warranted.  Therefore, the request for an evaluation in excess of 20 percent is denied.    

b.  Period of October 15, 2013 to Present  

The Veteran received a VA examination in October 2013.  The examiner indicated that the Veteran was prescribed insulin at a frequency of more than 1 injection per day.  As requested by the April 2012 Board remand, the examiner noted that the Veteran's diabetes required a regulation of activities, including, "cannot do strenuous occupational activities, such as construction or landscape in order to avoid hypoglycemia."  The VA examiner noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran has not been hospitalized over the past twelve months for episodes of ketoacidosis or hypoglycemia.  When asked, as requested by the April 2012 Board remand, what complications the Veteran was experiencing due to his diabetes, the Veteran reported diabetic peripheral neuropathy in his lower extremities, but did not report erectile dysfunction.  Additionally, as requested by the April 2012 Board remand, the October 2013 VA examiner confirmed that the Veteran's foot ulcers were no longer present.  

As noted above, the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive.  See Camacho, supra.  What distinguishes the schedular criteria for the current 40 percent rating for diabetes from those for the next higher 60 percent rating is that in addition to requiring insulin, restricted diet, and regulation of activities, the 60 percent rating includes episodes of ketoacidosis or hypoglycemic reactions, requiring 1 or 2 hospital visits per year, or twice a month visits to a diabetic care provider, and complications that are not compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913.  The record does not show that the Veteran experienced episodes of ketoacidosis or hypoglycemia, which required a hospital visit or twice a month visits to a diabetic care provider over the past 12 months.  

Additionally, the record does not reflect any further separately compensable complications of diabetes, as service-connection has been awarded for diabetic peripheral neuropathy, for left and right lower extremities associated with diabetes mellitus, amputation of left and right great toes associated with diabetes, hypertensive vascular disease, and cellitus with ulcer of left great toe associated with diabetes mellitus.  Dr. W.B. stated in August 2009 that the Veteran's erectile dysfunction would be not compensable if separately evaluated, however, during the time period beginning October 15, 2013, none of the Veteran's medical records show a diagnosis of erectile dysfunction, or mention that Veteran reported erectile dysfunction.  Specifically, the Veteran did not report erectile dysfunction to the October 2013 VA examiner.  Therefore, the Board finds for the period beginning October 15, 2013, there is no evidence indicating that the Veteran experienced erectile dysfunction, and therefore it is not a complication from his diabetes.  Thus, the Veteran does not have any complications that would not be compensable if separately evaluated

Accordingly, the evidence does not show that at any time during the period beginning October 14, 2013, manifestations of the Veteran's diabetes mellitus satisfied, or approximated the criteria for a 60 percent rating for diabetes.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.

IV.  Diabetic Neuropathy of the Lower Extremities

a.  Period of May 8, 2008 to October 14, 2013

The Board finds that an increased rating for diabetic neuropathy of the lower extremities from non-compensable to 10 percent disabling is warranted for each lower extremity for the period of May 8, 2008, to October 14, 2013.  Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Code 8520.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Code 8520.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In the Veteran's October 2008 UNC Hospital records, it states that the Veteran "has on evaluation on neurologic findings diminished sensations with 10-g filament to the tops of toes consistent with neuropathy of the right and left foot."  The July 2009 VA examination noted a diagnosis of diabetic neuropathy, but failed to mention the Veteran's neuropathy anywhere else in the exam.  The examiner noted that the Veteran had numbness in his feet, but failed to connect this to the Veteran's diabetic neuropathy.  

The Veteran stated in his October 2008 statement in support of the claim, that for about six months he had been gradually losing feeling in his legs and feet.  The Veteran is competent to testify to matters of which he has firsthand knowledge (i.e., losing sensation in his legs and feet).  Jandreau, supra.  This competent statement, showing sensory loss in the Veteran's legs and feet, is therefore, probative evidence in support of the claim for an increased rating.    

The December 2010 statement of the case found the Veteran's diabetic neuropathy was mild, assigned non-compensable rating, and stated, "For diabetic neuropathy, a non-compensable evaluation is assigned for incomplete paralysis of foot movements which is mild.  A higher evaluation of 10 percent is not warranted unless there is evidence of incomplete paralysis of foot movements which is moderate."  The statement of the case did not specify what specific Code was used to rate the Veteran's neuropathy.  Under Code 8520, this conclusion is factually inaccurate, as explained above a 10 percent rating will be assigned with mild incomplete paralysis rather than moderate paralysis.  38 C.F.R. § 4.124a, Code 8520.    

After a review of the lay and medical evidence the Board finds that the evidence shows that the Veteran is entitled to a 10 percent rating for his diabetic neuropathy.  The medical evidence show that the Veteran's neuropathy is sensory and coupled with the Veteran's lay statement shows mild incomplete paralysis of the sciatic nerve.  Mild, incomplete paralysis of the sciatic nerve warrants a 10 percent rating 38 C.F.R. § 4.124a, Code 8520.  There is no evidence indicating moderate incomplete paralysis, and therefore an evaluation higher than 10 percent disabling is not warranted.  Therefore, the Board finds that for the period of May 8, 2008 to October 14, 2013, the Veteran's disability picture more closely approximated the criteria for a 10 percent rating for each lower extremity under Code 8520.

b.  Period Beginning October 15, 2013

The April 2012 Board remand requested that the VA examiner describe the Veteran's neuropathy as mild, moderate, or severe, in order to help accurately rate the Veteran under Code 8520.  The October 2013 VA examiner explained that the Veteran's lower extremity diabetic peripheral neuropathy caused bilateral moderately severe incomplete paralysis of the sciatic nerve.  Therefore, the August 2015 SSOC, increased the rating for the Veteran's neuropathy from non-compensable to 40 percent disabling.  As stated above, a 40 percent rating is warranted when the Veteran is experiencing moderately severe incomplete paralysis of the sciatic nerve. 

A 60 percent evaluation is not warranted as there is no evidence that the Veteran's incomplete paralysis was severe or caused marked muscular atrophy.  Notably, the October 2013 VA examination noted no muscle atrophy.   

After a review of the evidence of record, specifically the October 2013 VA examination, the Board finds that the disability picture more closely approximates moderately severe, incomplete paralysis of the sciatic nerve, and that the criteria for ratings higher than 40 percent under Code 8520 have not been met for the period of May 8, 2008 to October 14, 2013.  Thus an increased rating is not warranted.  38 C.F.R. § 4.124a.     

V.  Extraschedular

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence or allegation that the Veteran's diabetes is manifested by symptoms or impairment not encompassed by the schedular criteria; the requirements for regulation of diet and insulin, as well as regulation of activity, are specifically contemplated by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111 (2008).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.

VI.  Total Disability Based on Individual Unemployability

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirements in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to TDIU.  Id.  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F. 3d 1106 (Fed. Cir. 2009).  The Veteran has not submitted evidence of unemployability.  He has thus not raised the question of entitlement to a TDIU and the Board need not consider such a claim.  


ORDER

A rating in excess of 20 percent for diabetes mellitus for the period of May 8, 2008, to October 14, 2013, is denied.  

A rating in excess of 40 percent for diabetes mellitus for the period beginning October 15, 2013, is denied.  

Separate ratings of 10 percent for diabetic neuropathy of the right and left lower extremities for the period of May 8, 2008, to October 14, 2013, are granted.  

Ratings in excess of 40 percent for diabetic neuropathy of the right and left lower extremities for the period beginning October 15, 2013, are denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


